THE SECURITIES EVIDENCED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE
TO THE COMPANY THAT SUCH REGISTRATION STATEMENT IS NOT REQUIRED UNDER THE
SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR UNDER ANY
APPLICABLE STATE SECURITIES LAWS.
 




MEGA MEDIA GROUP, INC.




9% CONVERTIBLE PROMISSORY NOTE
 
 
Amount          $100,000.00
 
Issuance Date    June 16, 2008
 
1)     
MEGA MEDIA GROUP INC. a Nevada corporation (the "Company") for value received
hereby promises to pay to Jaworek Capital LLC. or its registered assigns (the
"Holder") on the earlier of: (1) the closing by the Company of a private
placement offering of its securities or an underwritten public offering by the
Company of its securities; or June 15th 2009 (the "Maturity Date") at the
principal offices of the Company the principal sum of $100,000.00  in such coin
or currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts and to pay interest on
the outstanding principal balance at the Maturity Date as hereinafter provided.

 
2)     
Interest

 

 
i)
Interest accrued during the term of this Note in its entirety on or within five
(5) calendar days of the Maturity Date. Accrued interest maybe be converted into
shares based on the same conversion rate as the principal amount as listed below
in section 2. The Note will bear interest at the rate of nine percent (9%) per
annum on the principal balance until this Note shall be paid in full.

 
3)     
Conversion

 

 
a)
The Holder shall have the right from time to time, and at any time on or prior
to the Maturity Date to convert all or any part of the outstanding and unpaid
principal amount of this Note into fully paid and non-assessable shares of
Common Stock, $.001 par value per share. The number of shares of Common Stock to
be issued upon each conversion of this Note shall be determined by dividing the
amount of principal and accrued interest to be converted ("Conversion Amount")
by the applicable Conversion Price then in effect on the date specified in the
notice of conversion, in the form attached hereto as Exhibit A (the "Notice of
Conversion"). The Conversion Price shall be equal to the average closing bid
price of the Common Stock (as reported by Bloomberg L.P.) on the OTC Bulletin
Board for the ten (10) trading days prior to the date of the Conversion Notice
(the "Conversion Date") multiplied by .80 provided that the Notice of Conversion
is submitted by facsimile (or by other means resulting in, or reasonably
expected to result in, notice) to the Company before 6:00 p.m., New York, New
York time on such Conversion Date.

 

 
b)
Conversion Price Limit.   Notwithstanding the provisions in Section 2(a), the
Conversion Price shall not exceed $.40.

 

 
c)
Method of Conversion.

 

   
i)
Mechanics of Conversion. This Note may be converted by the Holder in whole or in
part at any time from time to time after the Note is issued to the Holder, by
(A) submitting to the Company a Notice of Conversion (by facsimile or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and (B) surrendering this Note at the
principal office of the Company.

 

   
ii)
Upon receipt by the Company from the Holder of a facsimiletransmission (or other
reasonable means of communication) of a Notice of Conversion, the Company shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 

   
 
issuable upon such conversion within five (5) business days after such receipt
(and, solely in the case of conversion of the entire unpaid principal amount
hereof, surrender of this Note).

 
4)     
Concerning the Shares. The shares of Common Stock issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) ("Rule 144"). Until such time as the
shares of Common Stock issuable upon conversion of this Debenture have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Debenture that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 
                "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER
                THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT
BE SOLD,
               TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT
                FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN
FORM, SUBSTANCE
                AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT
                REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT
TO RULE 144
                OR REGULATION S UNDER SAID ACT."
 
   
The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act and the shares are so sold or
transferred, (ii) such Holder provides the Borrower or its transfer agent with
reasonable assurances that the Common Stock issuable upon conversion of this
Debenture (to the extent such securities are deemed to have been acquired on the
same date) can be sold pursuant to Rule 144 or (iii) in the case of the Common
Stock issuable upon conversion of this Debenture, such security is registered
for sale by the Holder under an effective registration statement filed under the
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold. Nothing in this Debenture shall (i) limit the Borrower's obligation under
the Registration Rights Agreement or (ii) affect in any way the Holder's
obligations to comply with applicable prospectus delivery requirements upon the
resale of the securities referred to herein.

 
5)     
Transfers of Note to Comply with the Securities Act of 1933. As Amended.  The
Holder agrees that the Note may not be sold, transferred, pledged, hypothecated
or otherwise disposed of except as follows: (i) to a person who, in the opinion
of counsel to the Company, is a person to whom the Note may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act of 1933, as amended, and then only against
receipt of any agreement of such person to comply with the provisions of this
Section 3 with respect to any resale or other disposition of the Note; or (ii)
to any person upon delivery of a prospectus then meeting the requirements of the
Securities Act of 1933, as amended, relating to such Note and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees;

 
6)     
Prepayment. The principal amount of this Note with interest due thereon to the
date of prepayment may be prepaid by the Company, in whole or in part, without
premium or penalty, at any time.

 
7)     
Events of Default.

 

 
a)
This Note shall become and be due and payable upon written demand made by the
Holder hereof if one or more of the following events, herein called "events of
default", shall happen and be continuing and such default shall not be cured by
the Company within 30 days of written notice of such default:

 

 
b)
Default in the payment of the principal and interest on this Note when and as
the same shall become due and payable, whether by acceleration or otherwise;

 

 
c)
Application for, or consent to, the appointment of a receiver, trustee or
liquidator of the Company or of its property;

 

 
d)
General assignment by the Company for the benefit of creditors;

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

 
e)
Filing by the Company of voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors; or

 

 
f)
Entering against the Company of a court order approving a petition filed against
it under the Federal bankruptcy laws, which order shall not have been vacated or
set aside or otherwise terminated within 120 days.

 

 
g)
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date. Any such new Note executed and
delivered shall constitute an additional contractual obligation on the part of
the Company, whether or not this Note so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.

 

 
h)
The Common Stock shall cease to be quoted for trading or listed for trading on
either the Nasdaq OTC Bulletin Board ("OTC"), Nasdaq Capital Market, New York
Stock Exchange, American Stock Exchange or the Nasdaq National Market (each, a
"Subsequent Market") and shall not again be quoted or listed for trading thereon
within five (5) Trading Days of such delisting;

 

 
i)
The Company shall fail for any reason to deliver Common Stock certificates to a
Holder prior to the fifth (5th) Trading Day after a Conversion Date or the
Company shall provide notice to the Holder, including by way of
public announcement, at any time, of its intention not to comply with requests
for conversions of this Note in accordance with the terms hereof;

 
8)     
Miscellaneous

 

 
a)
The Company may consider and treat the person in whose name this Note shall be
registered as the absolute owner thereof for all purposes whatsoever (whether or
not this Note shall be overdue) and the Company shall not be affected by any
notice to the contrary. The registered owner of this Note shall have the right
to transfer it by assignment, subject to the provisions contained herein, and
the transferee thereof shall, upon his registration as owner of this Note,
become vested with all the powers and rights of the transferor. Registration of
any new owner shall take place upon presentation of this Note to the Company at
its principal offices. In case of transfer by operation of law, the transferee
agrees to notify the Company of such transfer and of his address, and to submit
appropriate evidence regarding the transfer so that this Note may be registered
in the name of the transferee. This Note is transferable only on the books of
the Company by the Holder hereof, in person or by his attorney, on the surrender
hereof, duly endorsed. Communications sent to any registered owner shall be
effective as against all holders or transferees of the Note not registered at
the time of sending the communication.

 

 
b)
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date. Any such new Note executed and
delivered shall constitute an additional contractual obligation on the part of
the Company, whether or not this Note so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.

 

 
c)
This Note shall be construed and enforced in accordance with the laws of the
State of Nevada.

 
(Signature Page Follows)
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
 
 
 
 

 
MEGA MEDIA GROUP INC.
 
 
 
By:  /s/  Alex Shvarts            
 
Name:  Alex Shvarts
 
Title:  CFO
   
Agreed and accepted
     
/s/  Michael Jaworek            
 
Michael Jaworek
 

 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
MEGA MEDIA GROUP, INC.
 
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the "Note") issued to the undersigned
by MEGA MEDIA GROUP INC. (the "Company"). In accordance with and pursuant to the
Note, the undersigned hereby elects to convert the Conversion Amount (as defined
in the Note) of the Note indicated below into shares of Common Stock par value
$0001 per share (the "Common Stock") of the Company, as of the date specified
below.
 
Date of
Conversion:                                           _______________________________________________________


Aggregate Conversion Amount to be
converted:     _________________________________________________


Please confirm the following information:


Conversion
Price:                                           _________________________________________________________


Number of shares of Common Stock to be
issued:  ___________________________________________________


Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:


Issued
to:              ____________________________________________________________________________
____________________________________________________________________________
____________________________________________________________________________


Facsimile
Number:                         _________________________________________________________________


Authorization:                                _________________________________________________________________


By:           ____________________________________________________________________________


Title:  ________________________________________________________________________


Dated:                      ___________________________________________________________________________________


Account
Number:                                           ___________________________________________________________
(if electronic book entry transfer)


Transaction Code
Number:                           ___________________________________________________________
(if electronic book entry transfer)


 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
 
Mega Media Group, Inc.
 
BOARD RESOLUTION APPROVING BORROWING
 
    WHEREAS, this Board of Directors deems it desirable and in the best
interests of this corporation to borrow One Hundred Thousand dollars
($100,000.00) (the "Loan") from Jaworek Capital LLC. ("Jaworek").
 
    NOW, THEREFORE, BE IT RESOLVED, that this corporation borrow on or about
June 16th, 2008 the amount of One Hundred Thousand dollars ($100,000.00) from
Jaworek Capital LLC; that the annual interest rate of the Loan shall be 9%; that
the Loan shall mature June 15th, 2009; that the Loan shall be due and payable in
full at the end of such period; and that the Loan shall be evidenced by a
promissory note substantially in the form attached hereto as Exhibit A (the
"Note").
 
    RESOLVED FURTHER, that the President or the Chief Financial Officer of this
corporation are hereby authorized, directed and empowered to execute, for and on
behalf of this corporation and in its name, any and all documents required in
connection with the Loan, including but not limited to the Note, substantially
in the form attached hereto as Exhibit A, with such changes thereto as the
person executing same shall approve, such approval to be conclusively evidenced
by the execution and delivery thereof.
 
    RESOLVED, that the officers of this corporation are, and each acting alone
is, hereby authorized to do and perform any and all such acts, including
execution of any and all documents and certificates, as such officers shall deem
necessary or advisable, to carry out the purposes and intent of the foregoing
resolutions.
 
    RESOLVED FURTHER, that any actions taken by such officers prior to the date
of the foregoing resolutions adopted hereby that are within the authority
conferred thereby are hereby ratified, confirmed and approved as the acts and
deeds of this corporation.
Approved June 16th, 2008 by:
 
        /s/  Aleksandr Shvarts    
    
    Aleksandr Shvarts                                    Elan Kaufman
 
 
 
    Lev Paukman                                        Kurt Dalmata
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 